DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 5/25/2021, with respect to independent claims have been fully considered but they are not persuasive. Regarding independent claims Applicant argues that “Ulaganthan are not the same as "determining ... whether at least one computing device associated with the identified first gesture is active" (emphasis added) because as disclosed in paragraph [0031] of the as-filed specification, the requirement to consider an IoT device "active" is that said IoT device must be "powered on and ready to receive gesture commands". Ulaganathan does not teach that "IoT devices 104" must be "powered on and ready to receive gesture commands". Accordingly, Ulaganthan does not anticipate the claim 1 limitation of "determining ... whether at least one computing device associated with the identified first gesture is active" (emphasis added).” (Please see Remarks, page 11, last paragraph).
First of all, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “IoT device must be "powered on and ready to receive gesture commands" (Remarks, page 11, last paragraph)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, as previously cited Table 1, specifically discloses “increase speed of FAN2” hence in order to increase the speed of FAN2 said FAN2 has to be active or powered on in order to receive the command and/or gesture. Further Table 3, also discloses the specific gestures to turn of the bedroom light and controlling speed of the fan. Therefore from above it is clear that in order to perform above tasks said fan and light must be active. Hence in view of broad claim language Ulaganathan reads on the argued limitations. Applicant's arguments, with respect to claims 7 and 14, have been fully considered but they are not persuasive in view of above response.
Applicant’s arguments with respect to claims 5, 12 and 19 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, 13, 15-18, and 20, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ulaganathan (US PGPUB 2018/0285062 A1).

As per claim 1, Ulaganathan discloses a method (Figs. 1-3), the method comprising: 
learning, by one or more computer processors, a set of gesture commands, wherein each gesture in the set of gesture commands controls a function of one or more computing devices (Ulaganathan, Fig. 2:216, and paragraphs 18, 33, 34, 53 and 56, discloses “controlling unit 216 may control the identified IoT device from a remote location based on the one or more multi-modal gesture commands captured by each of the plurality of IoT devices using the one or more sensors”); 
identifying, by one or more computer processors (Ulaganathan, Fig. 2:214), a first gesture in the set of gesture commands received from a user (Ulaganathan, paragraphs 18 and 20, discloses “a combination of voice command 110 and a gesture command 112 may be utilized to interact with the plurality of IoT devices 104.  For example, the user may turn his palm in a clockwise direction and say "volume".  Such a multimodal gesture may increase the volume of the IoT device 104a”); 
determining, by one or more computer processors, whether at least one computing device associated with the identified first gesture is active (Ulaganathan, paragraphs 37 and 40, discloses “The gesture command may be captured using an image sensor 
responsive to determining that at least one computing device associated with the identified first gesture is active, determining, by one or more computer processors, whether the user associated with the identified first gesture is recognized (Ulaganathan, paragraphs 40 and 42, discloses “the gestures specific to a user are learnt and recorded associating with the face (and other parts involved in gesture such as hand)” and also please see tables 3 and 5); 
responsive to determining that the user associated with the identified first gesture is recognized (Ulaganathan, paragraphs 46-50, discloses “the user requirement may be to turn on the television.  Such requirement may be determined based on the multi-modal gestures received from the user 102.”), determining, by one or more computer processors, an action to perform on at least one computing device of the one or more computing devices associated with the identified first gesture (Ulaganathan, paragraphs 46-50, discloses “…The determined line of sight information includes that the user was pointing at the television while giving the voice command.  Thus, the user 102 is within the line of sight of the television (IoT device).  Based on the above information, the identification unit 214 may identify IoT device that the user intends to control”); and 
implementing, by one or more computer processors, the determined action to perform on the at least one computing device associated with the identified first gesture (Ulaganathan, Fig. 2:216, and paragraph 60, discloses “At step 312, the application server 108 may be configured to control the identified IoT device based on the one or more control parameters and the IoT device status information”).

As per claim 2, Ulaganathan further discloses the method of claim 1, further comprising: responsive to determining that at least one computing device associated with the identified first gesture is not active (Ulaganathan, paragraphs 40 and 47, discloses “the IoT device status information may include information regarding whether the IoT device is ON/OFF, speed of the IoT device, volume IoT device, temperature of the IoT device, and the like”), identifying, by one or more computer processors, a second gesture in the set of gesture commands received from the user (Ulaganathan, paragraphs 40 and 48, and see table 3, which shows plurality of gesture commands).

As per claim 3, Ulaganathan further discloses the method of claim 1, further comprising: responsive to determining that the user associated with the identified first gesture is not recognized, identifying, by one or more computer processors, a third gesture in the set of gesture commands received from a user (Ulaganathan, paragraphs 42 and 51, discloses “if the face is not visible at the time of issuing hand gesture based command, hand itself is used for associating with the person.  The learning of the user action/gesture associating with the command happens through a recurrent neural network”).

As per claim 4, Ulaganathan further discloses the method of claim 1, wherein the step of learning, by one or more computer processors, a set of gesture commands, comprises at least one of receiving a command file of gestures and associated actions from the user (Ulaganathan, paragraphs 43 and 48); and 


As per claim 6, Ulaganathan further discloses the method of claim 1, wherein the step of determining, by one or more computer processors, whether the user associated with the identified first gesture is recognized, comprises: comparing, by one or more computer processors, a face of the user associated with the identified first gesture to a plurality of user information stored to a user database (Ulaganathan, paragraph 49, discloses “The identification unit 214 may be configured to understand when to give preference for what type of modality.  If two users of the device have the same style for a certain action, the system alerts the user but is able to differentiate the users through the face”).

As per claim 8, Ulaganathan discloses a computer program product (Ulaganathan, paragraphs 7 and 8), the computer program product comprising: one or more computer readable storage media (Ulaganathan, paragraph 8, discloses “a non-transitory computer-readable storage medium having stored thereon, a set of computer-executable instructions for causing a computer”); and program instructions stored on the one or more computer readable storage media (Ulaganathan, paragraphs 7 and 8), the 

As per claim 9, please see the analysis of claim 2.

As per claim 10, please see the analysis of claim 3.

As per claim 11, please see the analysis of claim 4.

As per claim 13, please see the analysis of claim 6.

As per claim 15, Ulaganathan discloses a computer system (Ulaganathan, Fig. 4), the computer system comprising: 
one or more computer processors (Ulaganathan, Fig. 4:402, and paragraph 61); 
one or more computer readable storage media (Ulaganathan, Fig. 4:415); and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (Ulaganathan, paragraphs 61 and 70), the program instructions comprising:
For rest of the claim limitation please see the analysis of claim 1.

As per claim 16, please see the analysis of claim 2.

As per claim 17, please see the analysis of claim 3.

As per claim 18, please see the analysis of claim 4.

As per claim 20, please see the analysis of claim 6.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan (US PGPUB 2018/0285062 A1) and further in view of Zhang (US PGPUB 2011/0093820 A1).

As per claim 7, Ulaganathan further discloses the method of claim 6, wherein: the plurality of information stored to the user database includes one or more photographs of one or more registered user in a plurality of registered users (Ulaganathan, paragraphs 42 and 49, discloses “the gestures specific to a user are learnt and recorded associating with the face (and other parts involved in gesture such as hand)”); and 
Although Ulaganathan discloses the comparison of the face of the user associated with the identified first gesture to the one or more photographs of the one or more registered users in the plurality of registered users (Ulaganathan, paragraphs 42 and 49) and also discloses in paragraph 33 “detection unit 212 may be further configured to perform at least one of image processing techniques” hence facial recognition technology would have been obvious in view of Ulaganathan teachings. Further this feature is well known in the art for instance Zhang discloses comparison of the face of the user associated with the identified first gesture to the one or more photographs of the one or more registered users in the plurality of registered users utilizes facial recognition technology (Zhang, paragraphs 96, 100 and 113, discloses comparison based on facial recognition technique).
It would have been obvious to one of ordinary skill in the art to modify Ulaganathan teachings by implementing a facial recognition technique to the system, as taught by Zhang.
The motivation would be to provide a system with improved processing speed (paragraph 152), as taught by Zhang.

As per claim 14, please see the analysis of claim 7.

Allowable Subject Matter
Claims 5, 12 and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633